People v Bursey (2019 NY Slip Op 04628)





People v Bursey


2019 NY Slip Op 04628


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed June 7, 2019.) 


MOTION NO. (972/17) KA 13-01697.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDARIUS L. BURSEY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.